DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Those rejections not repeated in this Office Action have been withdrawn.  
Claims 1-18 are currently pending and rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite the limitation, “a salt solution at a sub-zero temperature at or above the freezing point of the solution.”  The claims are not clear as to whether this means a temperature which is at or above the freezing point of the solution or whether it require the temperature to be below zero but also at or above the freezing point of the at least 1.0°C higher and 1.5°C higher than the freezing point of the solution.
Claims 2-14, 16-18 are rejected based on their dependence to a rejected claim.
Claim 3 recites the limitation, “the product” on line 2, which lacks proper antecedent basis.
Claim 4 recites the limitation, “the fish” on lines 8 and 13, which lacks proper antecedent basis.
Claim 13 recites the limitation, “a small amount of ice or liquid.”  This limitation is indefinite, as what can be construed as a “small” amount of ice or liquid has not been clearly defined in the claims or specification.
Claim 15 recites the limitation, “reducing the environmental footprint” but does not provide any clarity or specificity as compared to what is the footprint reduced.  Thus, it is seen that “reducing the environmental footprint” is a relative term not clearly defined by the claim or specification.
Claim 16 recites the limitation, “the temperature of step (a)” on lines 2-3.  This limitation lacks proper antecedent basis as it is not clear as to whether it is referring to “a sub-zero temperature” or “a homogeneous temperature.”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-8, 11, 13, 16, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnason (WO 2014174535 - cited on IDS) in view of Caracciolo (US 4827727), Thordarson (“Sub-chilling of salmon” - cited on IDS), Haram (US 4978546) and in further view of either Ottesen (GB 191224244), as evidenced by “Engineering Toolbox”, or Weerawarenda (GB 2464347 - cited on IDS), as evidenced by USGS.
Regarding claim 1, Arnason teaches a method of cooling and storing a wet food product, comprising a) undercooling the wet food product by submerging in a salt solution at a sub-zero temperature at or above the freezing point of the solution (see page 2, lines 35-38; page 8, lines 6-11), while the solution is agitated (page 4, lines 5-7) in order to prevent formation of ice shell or crust on the wet food product and bringing the wet food product to a homogeneous temperature (page 4, lines 15-18).  Further 
Regarding the step of “b) removing the wet food product from the solution and placing in a storing receptacle; and c) storing the wet food product in the storing receptacle within a space which is maintained at a temperature within the range of about -4° to 0°C,” it is noted that Arnason teaches that after undercooling the wet food product, that the product can be stored at a temperature below 0°C (see page 9, lines 1-3).  This is seen to suggest removal from the salt solution and storing the undercooled product at temperatures that encompass the claimed range.   Further regarding undercooling while agitating, it is noted that Arnason is suggesting undercooling while the solution is agitated.  It is noted that Caracciolo provides further evidence that what Arnason suggests has been advantageous in the art for the purpose of promoting chilling.  That is, Caracciolo teaches using a rotating screw (figure 2), which is similar to Arnason, and where the process is a continuous process for moving fresh meat through a submerging chilling tank, where the continuous agitation while submerging has been advantageous for providing uniformity of chilling (see column 4, lines 6-30).  Thus, modification of Arnason, if necessary, would have been obvious to one having ordinary skill in the art, because Arnason already desires movement of the food product during undercooling to provide unfrozen fresh fish, and because Caracciolo further teaches that the continuous agitation advantageously provides uniform cooling, where it would 
Claim 1 differs from Arnason in explicitly reciting, “b) removing the wet food product from the solution and placing in a storing receptacle; and c) storing the wet food product in the storing receptacle within a space which is maintained at a temperature within the range of about -4° to 0°C.”
It is noted however, that Thordarson teaches sub-cooling wet food products using a salt solution (see page 9, section 3.2.1 - “-1 to 0°C brine” “8% salinity”) and then removing from the salt solution (see page 10, “the salmon was lifted out of the brine”) and storing in a receptacle (see page 11, “sub-chilled product were packed in 460L Promens tub” “sub-chilled salmon were packed in 35 L EPS boxes”).  Thordarson is teaching removal from the solution and subsequent placement into a storage receptacle for storage, for the purpose of being able to transport the sub-chilled products to processing facilities.   At page 22, Thordarson teaches EPS boxes stored in a cold room at -1.5°C (Matis cold room at -1.5°C for seven days).  Thordarson further teaches that temperature is a factor on the quality of the fish and final product (page 28, 2nd to last paragraph) and that cold room storage at -1.5°C has been conventional storage temperatures for sub-chilled fish.  Haram further teaches chilling fish without freezing using a salt solution and subsequent removal from the solution into a storage receptacle which is maintained at a temperature of 0°C (see column 4, lines 19-28; column 1, lines 48-54; column 2, lines 9-50).  That is, Haram teaches that after treatment with a salt solution the fish are then placed into a receptacle (column 2, lines 18-24) where storage can be at -1.5°C (column 2, lines 47-50).  As Arnason also teaches sub-chilled (i.e. 
Further regarding the salt solution being a sub-zero temperature at or above the freezing point of the solution, in view of Arnason teaching temperatures of 8 to -21°C and 5 to -10°C and a salt concentration of 0.1-23.3%, Arnason is seen to encompass the salt solution being at a temperature above the freezing point of the solution.  Nonetheless, it is further noted that Ottesen teaches using an 8% salt solution for the purpose of cooling the fish while not freezing the fish (see page 2, lines 48-51).  “Engineering Toolbox” teaches that an 8% salt solution would have had a freezing point of about -5°C.  The 8% salt solution is within the range recited by Arnason and is also similar to the salt concentration taught by Thordarson (see page 9, “8% salinity”); and Thordarson teaches sub-zero salt solution temperatures of -1 to 0 °C and -3°C, which are 1°C and 1.5°C greater than the freezing point of the solution (8% salt solution having a freezing point of about -5°C).  To modify Arnason, who encompasses the salt solution concentration and salt solution temperatures as taught by Thordarson would thus have been obvious to one having ordinary skill in the art to for the purpose of using known temperatures used for the similar purpose of cooling fish without freezing of the fish, where such a modification would have resulted in the salt solution being at a sub-zero temperature at or above the freezing point of the solution.
Alternatively, it is noted that Weerawarenda teaches using seawater as the salt solution (page 4, lines 10-12), which as evidenced by USGS is known to have a salt concentration of 3.5% (see page 1, last paragraph), and where Weerawarenda teaches that the salt solution can have a sub-zero temperature of -1.4°C (page 3, line 8, 27).  Weerawarenda is also directed to cooling fish without freezing to extend the freshness (see the abstract “without freezing”).  At a salt concentration of 3.5%, seawater is also known to freeze at about -2°C (as evidenced by “Why don’t oceans freeze” see page 2, section 1).  Thus, Weerawarenda also teaches salt solutions for undercooling, using sub-zero temperatures at or above the freezing point of the salt solution.
To modify Arnason, who encompasses the salt solution concentration and salt solution temperatures as taught by Weerawarenda and to use known salt concentrations and temperatures as taught by Weerawarenda would thus have been obvious to one having ordinary skill in the art to for the purpose of using known temperatures used for the similar purpose of cooling fish without freezing of the fish, where such a modification would have resulted in the salt solution being at a sub-zero temperature at or above the freezing point of the solution.
Regarding claim 3, Arnason teaches a homogenous temperature in the wet food product, of -1.5°C (see page 4, lines 15-18, 33-34; page  6, line 14-15) or between -0.2 to -4°C (see page 8, line 36-37).
Claims 5 and 17, in view of the teachings of Thordarson, Ottesen and Engineering Toolbox as discussed above with respect to claim 1, the combination teaches the salt solution maintained at a temperature that is at least 1°C and 1.5°C higher than the freezing point of the solution.  
Regarding claim 6, Arnason teaches that the food product can be fresh slaughtered fish (see the abstract; page 2, lines 11-20).
Regarding claim 7, Arnason teaches treating fresh fish but is not specific as to the fish being one recited in claim 7.
However, as Arnason already teaches undercooling fish, it is not seen that patentability can be predicated on the particular conventional type of fish that was desired to be undercooled, where choosing a particular conventional fish would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design.  Nonetheless, it is noted that Thordarson further evidences undercooling fish such as salmon (see section 3.2.1).  Therefore, to thus modify Arnason to undercool known types of fish such as salmon would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design.
Regarding claim 8, Arnason teaches gutting the fish prior to undercooling (see at least, page 2, lines 11-12).
Regarding claim 11, the combination as applied to claim 1 above teaches the space in step c being maintained at temperatures such as -1.5°C.
Regarding claim 13, the claim is not seen to clarify what is “a small” amount of ice or liquid in the storing receptacle.  As the combination teaches that the fish is submerged into a solution and subsequently placed into a receptacle for storing, it is seen that the fish itself would have had some amount of a liquid thereon, such that a small amount of liquid would have been in the storing receptacle.
Regarding claim 16, it is noted that the claim is not clear as to what temperature, “the temperature of step (a)” refers to.  In view of this, it is noted that Arnason teaches 
To thus modify Arnason who already encompasses the claimed salt concentrations and temperature and to use known salt concentrations and temperatures for both the first and second salt solutions would have been obvious to one having ordinary skill in the art, for the known purpose of undercooling the fish without freezing of the fish.  
Regarding claim 18, as discussed above with respect to claim 3, Arnason teaches the food product reaching a homogeneous temperature of -1.5°C, which falls within the claimed range.

Claims 2, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, and in further view of Bell (US 20140208795).
Regarding claim 2, the combination as applied to claim 1 teaches storage within a space maintained at -1.5°C.  Thordarson further teaches refrigerated trucks used for 
While the above references are not specific to the maintaining of a space within the range of “about -4° to 0°C” for transporting, it is noted that as the prior art suggests maintaining a space at -1.5°C for storage, that it would similarly have been obvious to one having ordinary skill in the art to maintain a transportation space at similar temperatures for the similar purpose of preserving the cooled fish.  Nonetheless, Bell teaches transportation (paragraph 26) of products such as fish (see paragraph 16), within a transportation space that can be maintained at temperatures such as 29°F (i.e. -1.5°C)(see paragraph 21).  As the art already suggests a storage temperature space temperature maintained at -1.5°C, for instance, to thus modify the combination and use similar storage space temperatures for transportation would have been obvious to one having ordinary skill in the art, for the known purpose of preserving the fresh fish.
Regarding claim 12, the combination applied to claim 2 teaches the temperature during the storing and transporting steps such as -1.5°C and is thus seen to be the “main source” of maintaining the temperature of the food product below freezing.
Regarding claim 14, it is noted that Thordarson teaches that the receptacles containing the sub-chilled fish were stored for between 1 hour to 7 days (see figure 10 on page 12, where the chilling storage is for at least, about 8 hours).  At page 22, 
Regarding claim 15, it is noted that het combination as applied to claim 1 teaches the recited undercooling, removing and storing steps.  Regarding the step of transporting, the combination as applied to claim 2 above teaches the recited transporting step.  As the combination teaches similar steps, the combination is also seen to “reduce” an environmental footprint comprising a water footprint and a carbon footprint. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, and in further view of Weerawarenda (GB 2464347), as evidenced by USGS.
Regarding claim 4, Arnason teaches that the undercooling step uses a salt and temperature controlled solution, which comprises placing the wet food in a first salt controlled and temperature controlled solution that encompasses a salt concentration of 0.1-10% and encompasses a temperature of 1 to -3°C (see page 8, lines 8-9) and further teaches that the first salt solution treatment can bring the homogeneous temperature of the fish to 0-2°C (see page 7, lines 23-25).  Arnason further teaches a second salt controlled and temperature controlled solution that encompasses and overlaps the claimed salt concentration of 1-20% and temperature of -1 to -12°C (see page 8, lines 10-11), and is used to bring the temperature of the fish to -1.5°C, for instance (see page 7, lines 24-25).  At page 7, lines 5-10, Arnason further teaches 
To thus modify Arnason who already encompasses the claimed salt concentrations and temperature and to use known salt concentrations and temperatures for both the first and second salt solutions, as taught by Thordarson and Weerawarenda, would have been obvious to one having ordinary skill in the art, for the . 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, and in further view of Malone (US 20030128898).
Regarding claim 9, Thordarson discloses that transporting the wet food product in storing receptacles comprises transporting in a package (see figure 9 on page 11).  Thordarson teaches that the packages can be EPS boxes or Promens tubs.
Claim 9 differs in reciting that the package is a double layered box of a layered material.
It is noted however, that Malone also teaches supping packages for fresh seafood (see paragraph 9), where the box can be made two layers (see figure 1, item 10, 14; paragraph 32).  At figure 24 and paragraph 31, Malone further teaches that the box can be made from multiple layers.  Malone also teaches that the shipping box can provide reliable thermal performance while requiring less space than EPS boxes, while remaining cost competitive with EPS insulated boxes (see paragraph 11).  To thus modify the combination and to use a multilayered box as taught by Malone would have been obvious to one having ordinary skill in the art, for the purpose of providing reliable thermal performance compared to EPS boxes, which can take up less space yet still be cost competitive compared to EPS boxes.
Regarding claim 10, Malone teaches that the box is configured and folded so as to not leak liquid (see paragraph 11, “leak proof”; paragraph 32, 33).  To thus modify the combination and to use double layered box packaging materials as taught by Malone would have been obvious to one having ordinary skill in the art,  for the purpose of providing reliable thermal performance compared to EPS boxes, which can take up less space yet still be cost competitive compared to EPS boxes, while also being leak proof.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1, 3-6, 8, 11-13, 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-12, 20-21 of copending Application No. 15/568250 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because copending claims 1, 11 and 12 are also is undercooling the fish using a salt solution that is maintained at a temperature higher than the freezing point of the solution, so that the fish is brought to a homogeneous temperature and where the salt solution is agitated during undercooling.  Copending claims 1, 11 and 12 also transfer the fish to a storage container, which can be maintained at below 0°C, and thus encompasses the claimed range for storing.  It is further noted that copending claims 11 and 12 suggest storage at -0.5 to -2°C and -1°C.  Thus, claim 1 is suggested by copending claims 1, 11 and 12.  By teaching similar steps as claimed, the copending claims are also seen to reduce an environmental footprint.
Regarding claim 3, copending claim 1 teaches a homogeneous temperature of -0.1 to -3°C.
Regarding claim 4, copending claim 1 teaches two temperature and salt controlled solutions into which the fish are transferred; and further teaches the same salt concentrations and temperatures for the solution and the fish.
Regarding claims 5 and 17, copending claims 3 and 20 teach that the salt solution is maintained 1°C higher and at least 1.5°C higher than the freezing point of the solution.
Regarding claim 6, copending claim 1 teaches freshly slaughtered fish.
Regarding claim 8, copending claim 1 teaches the fish is gutted prior to undercooling.
Regarding claim 11, copending claim 11 teaches a space for storing maintained at -0.5 to -2°C.
Regarding claim 13, as the copending claims transfer the fish into a storage container, this is seen to suggest that there would have been “a small” amount of liquid (water) in the storing receptacle because the fish would still have had a layer of liquid thereon.
Regarding claim 16, copending claim 11 suggests storing at -2°C while the temperature of the solution can be +1°C or -1°C.
Regarding claim 18, copending claim 1 teaches a homogeneous temperature of -0.1 to -3°C thus encompassing the claimed range.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 15/568250 as applied to claim 1 above, and in further view of Thordarson (“Sub-chilling of salmon)
Regarding claim 7, the copending claims teach processing fresh fish but is not specific as to the fish being one recited in claim 7.
However, as the copending claims are generic to the type of fish, it is not seen that patentability can be predicated on the particular conventional type of fish that was desired to be undercooled, where choosing a particular conventional fish would have been obvious to one having ordinary skill in the art as a matter of engineering and/or 

Claims 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/568250 as applied to claim 1 above, and in further view of Malone (US 20030128898).
Claim 9 differs in reciting that the package is a double layered box of a layered material.
It is noted however, that Malone also teaches supping packages for fresh seafood (see paragraph 9), where the box can be made two layers (see figure 1, item 10, 14; paragraph 32).  At figure 24 and paragraph 31, Malone further teaches that the box can be made from multiple layers.  Malone also teaches that the shipping box can provide reliable thermal performance while requiring less space than EPS boxes, while remaining cost competitive with EPS insulated boxes (see paragraph 11).  To thus modify the copending claims and to use a multilayered box as taught by Malone would have been obvious to one having ordinary skill in the art, for the purpose of providing reliable thermal performance compared to EPS boxes, which can take up less space yet still be cost competitive compared to EPS boxes.
Regarding claim 10, Malone teaches that the box is configured and folded so as to not leak liquid (see paragraph 11, “leak proof”; paragraph 32, 33).  To thus modify the 

Claims 2, 12, 14 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/568250 as applied to claim 1 above, and in further view of Thordarson (“Sub-chilling of salmon), Haram (US 4978546) and  Bell (US 20140208795).
Regarding claim 2, the combination as applied to claim 1 teaches storage within a space maintained at -1.5°C.  Thordarson further teaches refrigerated trucks used for shipment receptacles containing sub-cooled fish, where the truck can be maintained within a range of “about -4° to 0°C.” (see page 26, figure 27).  It is further noted that Haram already suggests maintaining a storage space containing receptacles that comprise sub-cooled fish, at temperatures such as -1.5°C and further suggests using air-freight for transport (see column 2, line 25-26).  Haram is thus seen to suggest maintaining a space at -1.5°C for transport.
While the above references are not specific to the maintaining of a space within the range of “about -4° to 0°C for transporting, it is noted that as the prior art suggests maintaining a space at -1.5°C for storage, that it would similarly have been obvious to one having ordinary skill in the art to maintain a transportation space at similar temperatures for the similar purpose of preserving the cooled fish.  Nonetheless, Bell 
Regarding claim 12, the combination applied to claim 2 teaches the temperature during the storing and transporting steps such as -1.5°C and is thus seen to be the “main source” of maintaining the temperature of the food product below freezing.
Regarding claim 14, it is noted that Thordarson teaches that the receptacles containing the sub-chilled fish were stored for between 1 hour to 7 days (see figure 10 on page 12, where the chilling storage is for at least, about 8 hours).  The combination thus suggests maintaining the temperature in the space during storage at -1.5°C for within the claimed period of time.
Claims 15 are suggested by copending claims 1, 11 and 12 as discussed above, and in further view of the teachings above with respect to claim 2.  By teaching similar steps as claimed, the copending claims are also seen to reduce an environmental footprint.

Response to Arguments
Applicant’s remarks presented in the response filed December 4, 2020 have been considered and the previous rejections of record have been withdrawn.   A new grounds of rejection has been presented in this Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VIREN A THAKUR/Primary Examiner, Art Unit 1792